DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sam Yip on June 28th, 2022.
The application has been amended as follows: 

(Currently Amended) A system for efficient large-scale data distribution in a distributed and parallel processing environment for training an artificial neural network having a plurality of the processing nodes, the system comprising: 
a set of interconnected processors executing a plurality of processes, 
	wherein at each of the processes on each of the interconnected processors receives input data defining:
		a total number (P) of the interconnected processors;
	an identifier (g) identifying the interconnected processor where the process is executed thereon; 
		a set (G) of sparsified gradients data at the interconnected processor; and
	a total number (k) of non-zero elements in the set (G) of sparsified gradients data; and
	wherein each of the processes further comprises: 
initializing a set (mask) of zero data of the same dimension as the set (G) of sparsified gradients data;
extracting the non-zero elements in the set of sparsified gradients data into a first data array and the indices of the non-zero elements in the set of sparsified gradients into a second data array (I);
appending the second data array to the end of the first data array to form a data array (sends);
setting the zero data in the set (mask) of zero data at the indices of non-zero elements in the set of sparsified gradients to 1;
initializing a data array (recvs) of the same dimension as the data array (sends) to receive data from one other processor in the plurality of interconnected processors;
		initializing a data array (peerMasks) of size P; and
	initializing the each of the processes on each of the interconnected processors to perform nRounds times, wherein nRounds equals to log2 P, for each iteration of each of the processes on each of the interconnected processors until nRounds rounds of iterations;
wherein a first processor and a second processor of the interconnected processors are chosen to exchange data with each other, the first processor is peerDistance away from the second processor, and the peerDistance is 2i-1 away with i increases at each iteration from 1 to nRounds;
wherein the plurality of the interconnected processors collectively processes input information at least by the data exchanged between the first and second processors

	(Original)	The system according to claim 1, wherein for each iteration of each of the processes on each of the processors until nRounds rounds of iterations one of the interconnected processors with the identifier (g) transmits the data array (sends) to another processor of the interconnected processors with an identifier (peer), wherein peer is equal to peerMasks[g]                     
                        ×
                    
                 2i + g with i increases at each iteration from 1 to nRounds, and wherein peerMasks is not updated before the first iteration and only updated at the end of each iteration in accordance to the peerDistance.

	(Original)	The system according to claim 1, wherein for each iteration of each of the processes on each of the interconnected processors until nRounds rounds of iterations one of the interconnected processors with the identifier (g) receives the data array from another processor of the interconnected processors with an identifier (peer), wherein peer is equal to peerMasks[g]                    
                         
                        ×
                    
                2i + g with i increases at each iteration from 1 to nRounds, and is stored in the data array (recvs).

	(Original)	The system according to claim 3, wherein the data array (recvs) in each of the processes on each of the interconnected processors until nRounds rounds of iterations is split into a non-zero gradients array (Vpeer) and an indices array (Ipeer).

	(Original)	The system according to claim 4, wherein in each of the processes on each of the interconnected processors until nRounds rounds of iterations, the system first adds the non-zero gradients array (Vpeer) to the set (G) of sparsified gradients data at said interconnected processor to form a set (G’) of expanded sparsified gradients data, followed by selecting the top non-zero absolute values of k gradient data elements in the set (G’) and storing the k gradient data elements in a data array (Vlocal) and storing the corresponding indices of the k gradient data elements in a data array (Ilocal).

	(Original)	The system according to claim 5, wherein the data in the set (mask) having been set to 1 at the corresponding indices in the data array which are not in Ilocal is set to 0 and the mask[I\Ilocal] is equal to 0.

	(Original)	The system according to claim 5, wherein the data array (sends) in each of the processes on each of the processors at each iteration from 1 to nRounds is set to the values of the appended arrays of [Vlocal, Ilocal].

	(Original)	The system according to claim 5, wherein a set (G’’) of sparsified gradients data at said interconnected processor is set at the values of Vlocal.

	(Original)	The system according to claim 6, wherein after the nRounds iterations each of the processors returns the set (G’’) of sparsified gradients data and the set (mask) of indices.

	(Original)	The system according to claim 1, further comprising a deep neural networks (DNNs) server or cluster configured to process distributed training of DNNs with synchronized stochastic gradient descent algorithms, wherein the interconnected processors collectively process the set of sparsified gradients, and the result information is used to update model parameter of the DNNs at each iteration.

(Currently Amended)	A method for efficient large-scale data distribution in a distributed and parallel processing environment for training an artificial neural network having a plurality of the processing nodes, the method comprising: 
executing a plurality of processes by a set of interconnected processors, 
	wherein at each of the processes on each of the interconnected processors receives input data defining:
		a total number (P) of the interconnected processors;
	an identifier (g) identifying the interconnected processor where the process is executed thereon; 
		a set (G) of sparsified gradients data at the interconnected processor; and
	a total number (k) of non-zero elements in the set (G) of sparsified gradients data;
	wherein each of the processes further comprises: 
initializing a set (mask) of zero data of the same dimension as the set (G) of sparsified gradients data;
extracting the non-zero elements in the set of sparsified gradients data into a first data array and the indices of the non-zero elements in the set of sparsified gradients into a second data array (I);
appending the second data array to the end of the first data array to form a data array (sends);
setting the zero data in the set (mask) of zero data at the indices of non-zero elements in the set of sparsified gradients to 1;
initializing a data array (recvs) of the same dimension as the data array (sends) to receive data from one other processor in the plurality of interconnected processors;
		initializing a data array (peerMasks) of size P; and
	initializing each of the processes on each of the interconnected processors to perform nRounds times, wherein nRounds equals to log2 P, for each iteration of each of the processes on each of the interconnected processors until nRounds rounds of iterations;
wherein the method further comprises:
choosing a first processor and a second processor of the interconnected processors to exchange data with each other, wherein the first processor is peerDistance away from the second processor, and the peerDistance is 2i-1 away with i increases at each iteration from 1 to nRounds; and
processing input information comprising at least exchanging data between the first and second processors by the plurality of the interconnected processors collectively

	(Original)	The method according to claim 11, wherein for each iteration of each of the processes on each of the processors until nRounds rounds of iterations one of the interconnected processors with the identifier (g) transmits the data array (sends) to another processor of the interconnected processors with an identifier (peer), wherein peer is equal to peerMasks[g]                     
                        ×
                    
                 2i + g with i increases at each iteration from 1 to nRounds, and wherein peerMasks is not updated before the first iteration and only updated at the end of each iteration in accordance to the peerDistance.

	(Original)	The method according to claim 11, wherein for each iteration of each of the processes on each of the interconnected processors until nRounds rounds of iterations one of the interconnected processors with the identifier (g) receives the data array from another processor of the interconnected processors with an identifier (peer), wherein peer is equal to peerMasks[g]                    
                         
                        ×
                    
                2i + g with i increases at each iteration from 1 to nRounds, and is stored in the data array (recvs).

	(Original)	The method according to claim 13, wherein the data array (recvs) in each of the processes on each of the interconnected processors until nRounds rounds of iterations is split into a non-zero gradients array (Vpeer) and an indices array (Ipeer).

	(Original)	The method according to claim 14, wherein in each of the processes on each of the interconnected processors until nRounds rounds of iterations, the system first adds the non-zero gradients array (Vpeer) to the set (G) of sparsified gradients data at said interconnected processor to form a set (G’) of expanded sparsified gradients data, followed by selecting the top non-zero absolute values of k gradient data elements in the set (G’) and storing the k gradient data elements in a data array (Vlocal) and storing the corresponding indices of the k gradient data elements in a data array (Ilocal).

	(Original)	The method according to claim 15, wherein the data in the set (mask) having been set to 1 at the corresponding indices in the data array which are not in Ilocal is set to 0 and the mask[I\Ilocal] is equal to 0.

	(Original)	The method according to claim 15, wherein the data array (sends) in each of the processes on each of the processors at each iteration from 1 to nRounds is set to the values of the appended arrays of [Vlocal, Ilocal].

	(Original)	The method according to claim 5, wherein a set (G’’) of sparsified gradients data at said interconnected processor is set at the values of Vlocal.

	(Original)	The method according to claim 6, wherein after the nRounds iterations each of the processors returns the set (G’’) of sparsified gradients data and the set (mask) of indices.

	(Original)	The method according to claim 11, further comprising:
processing distributed training of deep neural networks (DNNs) with synchronized stochastic gradient descent algorithms by a DNNs server or cluster, wherein the interconnected processors collectively process the set of sparsified gradients, and the result information is used to update model parameter of the DNNs at each iteration.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a system for efficient large-scale data distribution in a distributed and parallel processing environment. In particular, the present invention relates to global Top-k sparsification for low bandwidth networks. The present invention verifies that gTop-k S-SGD has nearly consistent convergence performance with S-SGD and evaluates the training efficiency of gTop-k on a cluster with 32 GPU machines which are inter-connected with 1 Gbps Ethernet. The experimental results show that the present invention achieves up to 2.7-12× higher scaling efficiency than S-SGD with dense gradients, and 1.1-1.7× improvement than the existing Top-k S-SGD.
The closest prior art of record fail to teach the limitation of “initializing a set (mask) of zero data of the same dimension as the set (G) of sparsified gradients data; extracting the non-zero elements in the set of sparsified gradients data into a first data array and the indices of the non-zero elements in the set of sparsified gradients into a second data array (I); appending the second data array to the end of the first data array to form a data array (sends); setting the zero data in the set (mask) of zero data at the indices of non-zero elements in the set of sparsified gradients to 1; initializing a data array (recvs) of the same dimension as the data array (sends) to receive data from one other processor in the plurality of interconnected processors; initializing a data array (peerMasks) of size P; and initializing the each of the processes on each of the interconnected processors to perform nRounds times, wherein nRounds equals to log2 P, for each iteration of each of the processes on each of the interconnected processors until nRounds rounds of iterations; wherein a first processor and a second processor of the interconnected processors are chosen to exchange data with each other, the first processor is peerDistance away from the second processor, and the peerDistance is 2i-1 away with i increases at each iteration from 1 to nRounds;
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 11 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Kim et al. Pub. No. US 20210374503 A1 teaches a distributed network includes a first group of computing devices. Each computing device is to be coupled to two neighbor computing devices of the first group of computing device and is to: (i) aggregate gradient values received from a first neighbor computing device with local gradient values to generate a partial aggregate of gradient values that are to train a neural network model; (ii) transfer the partial aggregate of gradient values to a second neighbor computing device; and repeat (i) and (ii) until a first aggregate of gradient values from the first group of computing devices is buffered at a first computing device of the first group of computing devices. The first computing device is to transfer the first aggregate of gradient values to a second group of computing devices of the distributed network for further aggregation.
WO 2020081399 A1 teaches distributed network (100) has a group of computing devices (112, 114) that is to be coupled to two neighbor computing devices. The computing device aggregates gradient values received from a first neighbor computing device with local gradient values to generate a partial aggregate of gradient values that are to train a neural network model. The computing device transfers partial aggregate of gradient values to a second neighbor computing device. The first computing device transfers first aggregate of gradient values to a second group of computing devices of distributed network. The computing device of second group of computing devices is to be coupled to two neighbor computing devices. The second computing device aggregates first aggregate of gradient values with second aggregate of gradient values to generate a third aggregate of gradient values, and transfers the third aggregate of gradient values to a third group of computing devices.
Guo et al. Pub. No. US 20200082264 A1 teaches methods and apparatus are disclosed for enhancing a neural network using binary tensor and scale factor pairs. For one example, a method of optimizing a trained convolutional neural network (CNN) includes initializing an approximation residue as a trained weight tensor for the trained CNN. A plurality of binary tensors and scale factor pairs are determined. The approximation residue is updated using the binary tensors and scale factor pairs.
Kundu et al. Pub. No. US 20180314940 A1 teaches a computing device comprising a parallel processor compute unit to perform a set of parallel integer compute operations; a ternarization unit including a weight ternarization circuit and an activation quantization circuit; wherein the weight ternarization circuit is to convert a weight tensor from a floating-point representation to a ternary representation including a ternary weight and a scale factor; wherein the activation quantization circuit is to convert an activation tensor from a floating-point representation to an integer representation; and wherein the parallel processor compute unit includes one or more circuits to perform the set of parallel integer compute operations on the ternary representation of the weight tensor and the integer representation of the activation tensor.
Kabul et al. Pub. No. US 20180307986 A1 teaches non-transitory computer-readable medium stores computer-readable instructions that cause the first computing device to distribute explore phase options to each computing device of a number of computing devices (110,112,114,116). The first computing device distributes a subset of a training dataset to each computing device, distributes a validation dataset to each computing device, requests initialization of a neural network model by the computing devices and outputs at least a portion of the computed next configuration data to define a trained neural network model.
Haruki et al. Pub. No. US 20180121806 A1 teaches system and method provides efficient parallel training of a neural network model on multiple graphics processing units. A training module reduces the time and communication overhead of gradient accumulation and parameter updating of the network model in a neural network by overlapping processes in an advantageous way. In a described embodiment, a training module overlaps backpropagation, gradient transfer and accumulation in a Synchronous Stochastic Gradient Decent algorithm on a convolution neural network. The training module collects gradients of multiple layers during backpropagation of training from a plurality of graphics processing units (GPUs), accumulates the gradients on at least one processor and then delivers the gradients of the layers to the plurality of GPUs during the backpropagation of the training. The whole model parameters can then be updated on the GPUs after receipt of the gradient of the last layer.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically initializing a set (mask) of zero data of the same dimension as the set (G) of sparsified gradients data; extracting the non-zero elements in the set of sparsified gradients data into a first data array and the indices of the non-zero elements in the set of sparsified gradients into a second data array (I); appending the second data array to the end of the first data array to form a data array (sends); setting the zero data in the set (mask) of zero data at the indices of non-zero elements in the set of sparsified gradients to 1; initializing a data array (recvs) of the same dimension as the data array (sends) to receive data from one other processor in the plurality of interconnected processors; initializing a data array (peerMasks) of size P; and initializing the each of the processes on each of the interconnected processors to perform nRounds times, wherein nRounds equals to log2 P, for each iteration of each of the processes on each of the interconnected processors until nRounds rounds of iterations; wherein a first processor and a second processor of the interconnected processors are chosen to exchange data with each other, the first processor is peerDistance away from the second processor, and the peerDistance is 2i-1 away with i increases at each iteration from 1 to nRounds.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. Pub. No. US 20210374503 A1 - NETWORK-CENTRIC ARCHITECTURE AND ALGORITHMS TO ACCELERATE DISTRIBUTED TRAINING OF NEURAL NETWORKS
Diaz Caceres et al. Patent No. US 11188828 B2 - Set-centric semantic embedding
Guo et al. Pub. No. US 20200082264 A1 - METHODS AND APPARATUS FOR ENHANCING A NEURAL NETWORK USING BINARY TENSOR AND SCALE FACTOR PAIRS
Prakash et al. Pub. No. US 20190138934 A1 - TECHNOLOGIES FOR DISTRIBUTING GRADIENT DESCENT COMPUTATION IN A HETEROGENEOUS MULTI-ACCESS EDGE COMPUTING (MEC) NETWORKS
YEHEZKEL ROHEKAR et al. Pub. No. US 20180322385 A1 - EFFICIENT LEARNING AND USING OF TOPOLOGIES OF NEURAL NETWORKS IN MACHINE LEARNING
Sridharan et al. Pub. No. US 20180322387 A1 - HARDWARE IMPLEMENTED POINT TO POINT COMMUNICATION PRIMITIVES FOR MACHINE LEARNING
Kundu et al. Pub. No. US 20180314940 A1 - INCREMENTAL PRECISION NETWORKS USING RESIDUAL INFERENCE AND FINE-GRAIN QUANTIZATION
Kabul et al. Pub. No. US 20180307986 A1 - Non-transitory computer-readable medium, stores instructions for first computing device to request initialization of neural network model and output portion of computed next configuration data to define trained neural network model.
Mathew et al. Pub. No. US 20180181864 A1 - Sparsified Training of Convolutional Neural Networks
Haruki et al. Pub. No. US 20180121806 A1 - EFFICIENT PARALLEL TRAINING OF A NETWORK MODEL ON MULTIPLE GRAPHICS PROCESSING UNITS
Georgescu et al. Pub. No. US 20160174902 A1 - Method and System for Anatomical Object Detection Using Marginal Space Deep Neural Networks
WO 2020081399 A1 - Distributed network used for aggregating gradient values among group of neighbor computing devices, has computing device that aggregates aggregate of gradient values with other aggregate of gradient values to generate new aggregate
HPDL: Towards a General Framework for High-performance Distributed Deep Learning – 2019
Big Data Deep Learning: Challenges and Perspectives – 2014
A CG-based Poisson Solver on a GPU-Cluster – 2010
USING MULTIPROCESSOR SYSTEMS IN SCIENTIFIC APPLICATIONS – 1985
Scale-Out Acceleration for Machine Learning - 2017

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647